DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment to the claims, the objection to claims 16-17 and 19 has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-14, 16, 17, 19, 21-22 are currently pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 depends on canceled claim 18 and therefore is not seen to further limit the claim from which it depends.  For the purpose of examination, claim 19 has been construed to depend from claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 6, 8-11, 14, 16-17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreae (WO 2015177591) in view of Kuhl (US 20190016528) and Planchard (US 20150151508 A1 ) and as evidenced by Yam, and in further view of Berlin (US 20020127358).
Regarding claim 1, Andreae teaches a compostable lid (see figure 4, item 13; page 9, lines 15-20; page 10, line 30 to page 11, line 9) sealed to a coffee capsule (see at least, page 2, lines 1-5; figure 3), the compostable lid composed of a multilayer article comprising at least, non-woven biodegradable fibers (see page 9, lines 15-20; page 15, lines 14-15; polylactic acid fibers (PLA); page 18, lines 28-32;  figure 1, item 3; figure 5, item 13a; figure 7, item 21a); a support (see page 6, line 31, page 7, line 23 to page 8, line 3 - shielding layer that can be cellulose) and at least one oxygen barrier layer (see page 5, line 23-27; page 16, line 25 - “polyvinyl alcohol”).  By teaching that layer 3, 13a or 21a can be a polylactic acid non-woven structure (page 15, lines 11-14), Andreae clearly suggests that this layer can be entirely PLA fibers.  As shown in figure 1, item 3 and figure 5, item 13a, Andreae teaches that the non-woven layer is facing the rim and the lid is sealed to the rim of the coffee capsule.  Andreae further teaches that the non-woven layer that faces the rim of the capsule can have a weight of 10-30grams per square meter (see page 18, lines 24-25), which falls within the claimed range.
Claim 1 differs from Andreae in specifically reciting that the support comprises a vegetable parchment.  
However, Andreae teaches cellulose layers as support layers for providing stiffening and protecting the oxygen barrier layer (page 7, lines 25-27).   Andreae also teaches a cellulose layer that can be used to shield the oxygen barrier layer from moisture (see page 6, lines 13-16, 31).  
Andreae is not seen to be limiting regarding the cellulose stiffening and moisture barrier layer described above.  
In this regard, Kuhl teaches that it has been conventional to use parchment as a cover film layer for providing moisture barrier properties for protecting an oxygen barrier layer (see paragraph 25, 28).  Planchard teaches that vegetable parchment can provide wet strength (see paragraph 22), thus evidencing that vegetable parchment can be used as a support layer.  Planchard also evidences that such parchment papers provide moisture barrier properties (see paragraph 37).   Yam further evidences that vegetable parchment is a water resistant paper that has conventionally been used in food packaging (see page 909 - “vegetable parchment”), and is clearly thus another type of parchment paper.  To thus modify Andreae and to use a vegetable parchment support layer would have been obvious to one having ordinary skill in the art for the purpose of providing added support to the oxygen barrier layer, as well as to provide moisture protection for the oxygen barrier layer.
Claim 1 differs from the above combination in specifically reciting that the “at least one oxygen barrier layer having a grammage between 0.5 g/m^2 and 8 g/m^2.
However, Berlin further evidences that biodegradable packaging can use oxygen barrier layers such as PVOH (paragraph 42) and where the oxygen barrier can be used at 1-10 and 3-5g/m^2 (paragraph 44, 50) for providing the requisite gas barrier properties (see paragraph 32).  
To thus modify the combination, which teaches similar types of oxygen barrier layers and which is not specific regarding the particulars of the grammage of the oxygen barrier layers and to use a grammage as taught by Berlin would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite oxygen barrier properties and the requisite strength to the oxygen barrier layer.
Regarding claim 3, Andreae teaches that the biodegradable fibers can be PLA fibers.
Regarding claim 6, by teaching that the non-woven material can be PLA fibers, Andreae clearly suggests that the entirety of the non-woven layer can be PLA fibers.  This is further supported by page 7, line 6-8, which recites that the non-woven layer can be made from polylactic acid and/or cellulose, which thus suggests that the non-woven layer can be made entirely from polylactic acid fibers.
Regarding claim 8, Planchard teaches that the parchment layer can have a weight of 40-45 g/m^2 (see paragraph 78) where the weight of the parchment/paper layers can be dependent on the actual size and demands of the layer (see paragraph 79).  To thus modify the combination and to use a weight of vegetable parchment of 40-45g/m^2 for example, would have been obvious to one having ordinary skill in the art based on the requisite strength and demands required for the parchment layer.  
Regarding claim 9, Andreae teaches positioning the oxygen barrier (PVOH - see for instance, figure 5, item 13d; figure 7, item 21d) between a non-woven such as the PLA non-woven (13a, 21a) and the cellulose shielding layer (see page 6, lines 13-16, figure 5, item 13f, figure 7, item 21e,f), thus teaching the oxygen barrier between said non-woven and said support. 
Regarding claim 10, Andreae teaches providing cellulose shielding layers on each side of the oxygen barrier layer (see page 6, lines 13-16, 31).  The combination suggests using vegetable parchment as the shielding layers.  As such, the combination is seen to suggest where there would have been a support layer (i.e. one of the above shielding layers that can be made from vegetable parchment) between the non-woven layer and the oxygen barrier layer.  That is, the art teaches a substrate layer on each side of the oxygen barrier layer to protect the oxygen barrier layer, and thus a vegetable parchment support positioned between the non-woven layer and the oxygen barrier layer.  Regarding the non-woven being under the support and the oxygen barrier layer placed above the support, it is noted that since the combination teaches the support sandwiched between the oxygen barrier and the non-woven that this reads on the non-woven being under the support and the oxygen barrier above the support based on the particular orientation of the compostable lid.
Regarding claim 11, Andreae teaches that the cover film can have multiple oxygen barrier layers (see page 23, lines 14-16 - “at least one polymer oxygen barrier layer” reads on two oxygen barrier layers).  With respect to claim 11, Andreae is thus seen to suggest two oxygen barrier layers present in the lid, where it would have been obvious to one having ordinary skill in the art to provide additional oxygen barrier layers for increasing the oxygen barrier properties of the cover film.
Regarding claim 14, Andreae teaches the oxygen barrier is based on polyvinyl alcohol, as discussed above with respect to claim 1 (See Andreae - page 5, line 23-27; page 16, line 25).
Regarding claim 16, Andreae teaches an adhesive layer (see figure 1, item 4) between the oxygen barrier layer 5 and the non-woven 3.
Regarding claim 17, it is noted that Andreae teaches that it has been conventional for beverage capsules to be used at pressures such as 6-20 bar (see page 1, lines 19-24) and that the covering film is thus exposed to a particular pressure and then broken (see page 1, lines 22-24).  This teaches that the art has recognized the cover film to be able to withstand a particular amount of pressure prior to rupturing such that to modify the pressure resistance of the covering film taught by the combination would have been obvious to one having ordinary skill in the art, based on achieving the requisite pressure buildup prior to rupture of the covering film.
Regarding claim 21, the combination applied above to claim 1 teaches a method for closing a coffee capsule comprising the steps of manufacturing a coffee capsule comprising a body and a rim (see Andreae, who renders this step obvious).  The combination further teaches manufacturing the lid and further teaches sealing the lid to the rim wherein the non-woven faces the rim.  

Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Andreae (WO 2015177591) as the primary reference, and in further view of Schaude (WO 2016187724)  US 20180148250 has been relied on as the English equivalent of Schaude WO2016187724).
Regarding claims 2, Andreae already teaches that the biodegradable non-woven layer (see for example figure 5, item 13a) can be entirely a polylactic acid non-woven.  As this layer has been sealed to a capsule, (figure 5, item 12c) it would have been obvious for the PLA fibers to be thermosealable fibers.  Nonetheless, Schaude has only been relied on as further evidence that PLA fibers are thermosealable for sealing a lid to a container (see paragraph 48).  Since the PLA fibers are taught to be thermosealable, Andreae in view of Schaude encompasses at least 40% by weight of the biodegradable fibers are thermosealable, because Andreae suggests the entirety of the non-woven to be PLA fibers.
Therefore, since Andreae already teaches that the layer contacting the container can be entirely a polylactic acid non-woven material, and in view of Schaude, the combination clearly teaches that the PLA fibers are thermosealable fibers for the known purpose of using the non-woven to seal to a container.
Regarding claim 4, Andreae teaches that the biodegradable fibers can be PLA fibers.
Regarding claim 5, by teaching that the non-woven material can be PLA fibers, Andreae clearly suggests that the entirety of the non-woven layer (i.e. 100% by weight of the biodegradable fibers of the non-woven) can be PLA fibers, as discussed above with respect to claim 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Andreae (WO 2015177591) as the primary reference, and in further view of Shea (US 20080083161).
Regarding claim 7, the combination teaches using vegetable parchment but claim 7 differs in specifically reciting that the vegetable parchment has a ratio of wet burst strength to dry burst strength of between 1:2 and 7:10.
It is noted however, that the combination already teaches a compostable lid that is to break under a particular desired pressure during preparation of a beverage therefrom.  Nonetheless, the particular wet and dry burst strength would have been obvious to one having ordinary skill in the art for ensuring that the lid was able to break under pressure during preparation of a beverage therefrom.   In any case, Shea teaches that biodegradable vegetable parchment has been conventionally recognized in the art to have a dry burst strength of 10-90psi and a wet burst strength of 4-60 psi (see at least, the abstract; paragraph 6).  This teaches a ratio of wet burst strength to dry burst strength of at least 4psi/10psi, or at least 4 to 10.  Shea teaches that the ratio can be 60psi/90psi or 2 to 3, which falls within the claimed range.  Therefore to modify the combination, which already desires breaking of the covering film when in use, and to use a vegetable parchment with a wet to dry burst strength of 66%, for example, would have been obvious to one having ordinary skill in the art for the purpose of achieving the requisite strength prior to the vegetable parchment being desirably torn, punctured or broken. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 11 above, which relies on Andreae (WO 2015177591) as the primary reference, and in further view of Penttinen (US 20130071677).
Further regarding claim 12, Andreae already suggests multiple oxygen barrier layers.
Regarding placing the oxygen barrier layers side by side and between the nonwoven and the support layer, the combination as discussed above with respect to claim 9 teaches the non-woven layer positioned against the rim of the container, and the support layer as protecting the oxygen barrier layer.  Therefore, it would have been obvious to one having ordinary skill in the art to have provided two side by side oxygen barrier layers for the known purpose of increasing the oxygen barrier properties of the covering film, while also protecting the second oxygen barrier layer.  Nonetheless, Penttinen teaches a covering film comprising multiple intermediate layers, which can be oxygen barrier layers (see paragraph 19, 22).  Paragraph 40 and 42 of Penttinen teaches that the intermediate layers can be layers that can have oxygen barrier properties and the figures teach intermediate layers between the outermost layers that can be positioned side by side.  To thus modify the combination to position two oxygen barrier layers side by side would thus have been obvious to one having ordinary skill in the art for providing the requisite oxygen barrier protection for the covering film.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 11 above, which relies on Andreae (WO 2015177591) as the primary reference, and in further view of Berlin (US 20030003197), or Nevalainen (US 20150298438) and Shetty (US 20040052987).
Regarding claim 13, it is noted that the claim recites that the two oxygen barrier layers are separated and placed on either side of said support.  This is seen to read on the two oxygen barrier layers both being on the same side of the support but separated from each other.  In this regard, Berlin’197 teaches that it has been conventional to provide multiple oxygen barrier layers on a packaging laminate, where the oxygen barrier layers are separated from each other by a distancing layer, and where both oxygen barrier layers are on one side of the paper based support (see paragraph 35).  
To thus modify the combination, which already suggests multiple oxygen barrier layers and to use another conventional arrangement of multiple oxygen barrier layers would have been an obvious matter of engineering and/or design choice, for the purpose of achieving the requisite strength and oxygen barrier properties to the film.
Alternatively, it is noted that Nevalainen teaches in figure 4 a food packaging laminate (paragraph 27) that can have an oxygen barrier layer on each side of the paperboard support (see figure 4; paragraph 13 and paragraph 19 - “fibrous base of paper, paperboard or cardboard”).  That is, on paragraph 13, Nevalainen teaches there can be an oxygen barrier layer between the inner most and outer most polymers layers.  In figure 4, there are innermost polymer layers (2, 2’) and outermost polymer layers (4, 4’) on each side of the paperboard substrate (1) and thus, in view of paragraph 13, Nevalanien teaches oxygen barrier layers that are separated and on both sides of the support.
Additionally, and similar to Nevalainen, Shetty teaches a food packaging substrate (see at least, paragraph 60), where there is a paper substrate (figure 2, item 22) and on both side of the substrate are positioned barrier layers (28, 30) that can be used for preventing the transmission of oxygen (paragraph 62).  Therefore, since the combination already teaches using multiple oxygen barrier layers, and in view of Nevalainen and Shetty, one having ordinary skill in the art would have been routinely led and motivated to use other conventional arrangements of oxygen barrier layers associated with a paper substrate layer, for achieving the requisite oxygen barrier protection from the cover film.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Andreae (WO 2015177591) as the primary reference, and in further view of Masek (US 20030217643).
Regarding claim 19, the combination applied to claim 1 teaches a coffee capsule that contains ground coffee.  There would inherently have been a coffee bed thickness and a diameter, as Andreae’s capsule has a circular cross-section.  Regarding the specific quantity of ground coffee being 5-20 grams; the coffee bed thickness of 10-40mm and a capsule diameter of 2.5-6cm, Andreae is not specific in this regard.
However, Masek teaches similar shaped capsules, that can contain 5-20 grams of ground coffee (see paragraph 13), has a bed thickness of 10-40 mm and where the diameter of the cartridge can be between 2.5-6cm dependent on the particular volume of coffee that was desired to be prepared (see paragraph 13).  Therefore, to modify Andreae and to provide quantities and dimensions as taught by Masek would have been obvious to one having ordinary skill in the art, for the purpose of providing a particular quantity coffee beverage.


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreae (WO 2015177591) in view of Kuhl (US 20190016528) and Planchard (US 20150151508 A1 ) and as evidenced by Yam, and in further view of Berlin (US 20020127358), Camera (US 20120070542) and Michelman (“Unique High Oxygen Barrier Coatings for Food Packaging”).
Regarding claim 22, Andreae, Kuhl, Planchard, Yam and Berlin have been relied on as already discussed above with respect to claim 1 to teach a compostable lid sealed to a coffee capsule, the compostable lid composed of a multilayer article comprising at least a non-woven having at last 0% by weight biodegradable fibers, a vegetable parchment support layer, one oxygen barrier layer having  a grammage of between 0.5-8g/m2 and wherein the lid is sealed to a rim of a capsule body of the coffee capsule to seal the coffee capsule, with the non-woven facing the rim and where the grammage of the non-woven is between 5-100g/m2.  
Claim 22 differs from this combination in specifically reciting that the compostable lid has a rate of transfer of oxygen less than 1.5 m3/m2/day.
However, Camera teaches that it has been desirable for sealing lids for beverage pods to have an oxygen transmission rate of less than 0.5cc/m2 (see paragraph 34 - “In certain embodiments, the lid 310 has an oxygen transmission rate….”) and where the lid can be made from biodegradable materials (paragraph 40).  Like Andreae, Camera is also directed to similar types of products (cartridges comprising ground coffee).  Andreae also desires to keep the contents fresh (page 15, line 19) as does Camera (paragraph 33).  Kuhl also teaches modifying the thickness of the PVOH layer for achieving the desired oxygen permeability (paragraph 42).  
To thus modify Andreae and to provide an oxygen transfer rate of less than 0.5cc/m2 would thus have been obvious to one having ordinary skill in the art for the known purpose of minimizing oxygen ingress through the lid for preserving the freshness of the contents.  It is also noted that Michelman evidences that an oxygen barrier “Michem Flex Barrier 3510” which is also disclosed in Applicant’s specification for providing oxygen barrier properties (see page 8, 9th paragraph) has been a known barrier film useful in food packaging for providing oxygen barrier properties, and that has been conventionally used for reducing the oxygen transmission rate (see page 10).  
Thus, the art teaches using polyvinyl alcohol, where the particular grammage of 3-5g/m^2 would have been obvious for providing the requisite oxygen barrier properties.  Camera further evidences providing a lid with an oxygen transfer rate that is within the claimed range and Michelman further teaches known oxygen barrier layers recognized for food packaging and which can lower the oxygen transfer rate of the packaging.  To thus modify Andreae and the combination, which already teaches a similar oxygen barrier layer, and to have a lid with an oxygen transfer rate of less than 1.5cc/m2day would have been obvious to one having ordinary skill in the art, for the known purpose of minimizing oxygen ingress through the lid.

Response to Arguments
On page 8 of the response, Applicant urges that the combination does not disclose the claimed compostable lid sealed to a coffee capsule because a modification of the Planchard publication would render Planchard unsatisfactory for its intended purpose because the disclosed Kraft paper layer of Planchard provides its desired shape stability.
This urging is not seen to be sufficient to overcome the rejection.  It is initially noted that the combination relies on Kuhl to teach that it has been desirable to use parchment as a cover film layer for providing moisture barrier properties and to protect an oxygen barrier layer (see paragraph 25, 28).  Therefore, Kuhl already teaches the concept of using parchment paper in a similar position as Andreae’s support layer which protects the oxygen barrier layer.  While Kuhl does not specifically state “vegetable parchment” Planchard evidences that vegetable parchment can provide wet strength, which is already what has been taught by Kuhl’s parchment layer and moisture resistance, which would have been desirable for protecting an oxygen barrier layer as already desired by Andreae.  Vegetable parchment as evidenced by Planchard and Yam would therefore have been known in the art to be used as a barrier for the oxygen layer, while also providing water resistance and wet strength; and it would therefore have been obvious to one having ordinary skill in the art to have used vegetable parchment as Andreae’s support layer, especially as Andreae already teaches similar materials for the support layer, such as cellulose layers that provide stiffening and protect the oxygen barrier layer - which is also what the prior art teaches parchment to also be useful for.  The rejection is not relying on modifying Planchard and the rejection is also not seen to rely on hindsight because Kuhl, Planchard and Yam evidence the desirability of using parchment, and vegetable parchment as a support layer that can also provide moisture protection for the oxygen barrier layer while also providing support due to its wet strength and water resistance.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Further on page 8 of the response, Applicant urges that Planchard provides a rigid structure of kraft paper and vegetable parchment layers which would not be useable as a lid sealed to a coffee capsule because such lids are by design flexible structures while Planchard’s multilayer article would not be suitable to seal such beverage capsules.
These urgings are not seen to be sufficient to overcome the rejection.  It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Planchard evidences that vegetable parchment can be successful as a moisture barrier similar to what has already been taught by Kuhl for the parchment layer of the capsule lid.

Further on pages 8-9 of the response, Applicant urges that if a person of ordinary skill in the art would have used the multilayer article of Planchard as a lid for sealing a beverage capsule, the perforation step would expose the kraft paper to significant pressure and moisture, as kraft paper would not be able to withstand the pressure nor wet burst strength properties that a lid would have been exposed to.
These urgings have been considered but are not sufficient to overcome the rejection, because as discussed above, the rejection is not relying on bodily incorporating Planchard’s multilayer structure, but rather, relies on Planchard’s teachings of vegetable parchment as providing wet strength so as to be able to serve as a support layer, while also having moisture barrier properties - all of which would have been desirable for a support layer used in a multilayer lid of a beverage capsule.

Further on page 9 of the response, Applicant urges that an ordinarily skilled artisan would not have generated the claimed subject matter without significantly modifying Planchard.
This urging is not seen to be sufficient for the reasons already presented above.  It is noted that the rejection is not relying on modification of Planchard’s multilayer structure.

On page 10 of the response, Applicant urges that nowhere does Andreae, Planchard, or the other cited art teach or suggest the claimed compostable lid sealed to a coffee capsule.  Applicant also urges that it is not clear based upon the teachings of the cited art how one skilled in the art should produce a compostable lid sealed to a coffee capsule as claimed without impermissibly using Applicant’s disclosure as a guide.
These urgings are not seen be sufficient to overcome the rejections as presented in this Office Action.  Kuhl already teaches the desirability of using parchment as a support layer due to its moisture barrier properties, which can also protect the oxygen barrier layer, as Andreae already desires.  Vegetable parchment as taught by the prior art also has moisture barrier properties and wet strength properties, further teaching that it has been known in the art to use parchment and vegetable parchment for its known wet strength and moisture barrier properties so as to serve as a requisite support layer and protective layer for the oxygen barrier layer.  Therefore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Further on page 10 of the response, Applicant urges that there is no discussion in the cited prior art of a compostable lid sealed to a coffee capsule having the structures and features as recited in independent claim 1. 
These urgings are not seen to be sufficient for the reasons already presented above.  It is noted that Andreae already teaches that the capsule lid is a compostable lid, and the combination teaches the claimed structure of the compostable lid.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792